Citation Nr: 1421578	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-40 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a skin disability, to include tinea pedis, tinea cruris and onychomycosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from May 1998 to May 2002.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012 and February 2013, the Board remanded this issue to the agency of original jurisdiction (AOJ) for further evidentiary development, which has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  
  
A September 2010 VA treatment record raises a claim of entitlement to service connection for a psychiatric disorder as secondary to service-connected skin disorders.  The claim is referred to the AOJ for disposition.


FINDING OF FACT

Since June 2, 2009, the effective date of the award of service connection, the Veteran's skin disorder, to include tinea pedis, tinea cruris, and onychomycosis, has been manifested by near-constant use of systemic therapy.  


CONCLUSION OF LAW

Since June 2, 2009, the criteria for a 60 percent disability rating for a skin disability, to include tinea pedis, tinea cruris and onychomycosis, are met.  38 U.S.C.A.          §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7800-7806, 7813 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  As the maximum schedular evaluation for the Veteran's skin disability is warranted, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Law and Regulations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, separate ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's tinea pedis, tinea cruris, and onychomycosis are rated together as noncompensably disabling under Diagnostic Code 7813, which directs that they be rated under the criteria for scars (Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805), or as dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7813.  As there is no evidence that this skin disability results in scars, Diagnostic Code 7806 more closely contemplates the existing condition.

Diagnostic Code 7806 assigns a noncompensable rating when the skin condition covers less than 5 percent of the entire body or less than 5 percent of the exposed area, and requires no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 percent rating is assigned when the skin condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed area affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  Id.

A 30 percent rating requires the skin condition to cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12-month period.  Id.  

A 60 percent rating requires the skin condition to cover more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

The Veteran's private dermatologist prescribed systemic oral antifungal medications for treatment of the Veteran's tinea pedis in May 2009.  

In September 2010, the Veteran's private dermatologist indicated that his tinea pedis, tinea cruris, and onychomycosis were controlled with once-weekly oral antifungals; however, if he stopped taking the medication, his symptoms recurred quickly.  Other oral and topical medications resulted in no real improvement.  

Additional clinical notes from that physician, as well as VA clinical notes and the November 2009, February 2012, and March 2013 VA examinations, reflect that the Veteran's symptoms have required near-constant treatment with systemic oral antifungals since the award of service connection in June 2009. 

Although the oral antifungal medication prescribed to the Veteran is not a corticosteroid or anti-inflammatory medication, it is clearly systemic therapy, meant to effectively treat the fungal nature of the Veteran's specific skin condition in a  way that topical medications were clearly not capable of doing.  Both the Veteran's private physician and the March 2013 VA examiner confirmed that the Veteran's symptoms recur quickly upon cessation of the oral antifungal, despite treatment with a variety of topical creams.  As a result, a rating of 60 percent, the maximum schedular rating under Diagnostic Code 7806, is warranted since June 2, 2009.  

Additional Considerations

The Veteran's service-connected skin disability results in dry, flaky, scaly skin and occasionally thickened and discolored toenails, which are treated effectively with oral antifungals; the rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected skin disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
However, since the Veteran has not asserted that he is unemployable due to his service-connected skin disability, and there is no evidence of such, Rice is inapplicable.  Consideration of a TDIU is not warranted.  

ORDER

Since June 2, 2009, a disability rating of 60 percent for a skin disability, to include tinea pedis, tinea cruris and onchomycosis, is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


